Reasons for Allowance
Claims 1-12 and 14-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a modular system for high-yield plant production as claimed in detail, especially the features of a second grow medium configured to abut against the first grow medium to form a plurality of openings for plants to grow, and wherein the irrigation subsystem comprises a tubing configured for delivering the water/nutrient solution.
Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162) and Lan et al. (US 2013/0093592) teach a similar modular system as the claimed invention. However, Fok et al. in view of Dittman, Blank and Lan et al. lack a second grow medium configured to abut against the first grow medium to form a plurality of openings for plants to grow, and wherein the irrigation subsystem comprises a tubing configured for delivering the water/nutrient solution, in combination with the other claimed features. Storey (US 8327582) appears to teach these features in order to provide a grow medium that is insertable into and removable from the grow channel (col 4, ln 15-28 and 41-49), will not clog with nutrient solution and requires much less labor to operate (col 5, ln 62-67). However, together with the other claimed features, the combination of elements appears to represent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643